Citation Nr: 0842184	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-42 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued in 
June 2004, in which the RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned an initial 
50 percent rating, effective November 24, 2003.  

In a July 2006 decision, the Board granted a 70 percent 
rating for PTSD.  The veteran filed a timely appeal to the 
United States Court of Veterans Appeals (since The United 
States Court of Appeals for Veterans Claims (Court)).  

By a June 2008 Memorandum Decision, the Court affirmed the 
Board's July 2006 decision, in part-grant of a 70 percent 
rating for PTSD-and remanded the case to the Board for 
adjudication of an inferred claim for a TDIU.  Judgment was 
entered by the Court in July 2008.  In a September 2008 90-
day letter response, the veteran submitted an additional 
statement from his private treating psychiatrist dated in 
June 2008, along with a waiver of his right to have the case 
remanded back to the RO for review.

For the reasons expressed below, the case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

In its Memorandum Decision, the Court noted that the veteran 
argued essentially that the Board erred: (1) in determining 
that his PTSD symptoms had not caused total social and 
occupational impairment because it failed to give proper 
weight to the opinion of his treating psychiatrist, (2) by 
failing to apply the benefit of the doubt doctrine set out in 
38 U.S.C. § 5107(b) (West 2002), and (3) by not awarding him 
a TDIU.  Although VA contested the first two allegations of 
error, and the Court affirmed the Board's findings and 
conclusions with regard to both arguments, the Secretary 
suggested that the case should be remanded, in part, for the 
Board to address the reasonably-raised TDIU claim.  

In remanding the case back to the Board, the Court noted the 
parties' general agreement that a claim for TDIU was raised 
below and that the Board erred by not addressing it.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
[Parenthetically, the Board notes that, prior to the Board's 
July 2006 decision, in a December 2004 rating decision, the 
RO had denied entitlement to a TDIU and the veteran did not 
initiate an appeal with that decision.  At the time of that 
denial the veteran's service-connected disabilities-PTSD and 
chronic duodenal ulcer-did not meet the schedular 
requirements for a TDIU, having a combined disability rating 
of only 60 percent.  Once the RO implemented the 70 percent 
rating for PTSD, in an August 2006 rating decision, the 
veteran's service-connected disabilities met the schedular 
criteria for a TDIU, effective November 24, 2003.  However, 
the RO did not reconsider the veteran's claim for a TDIU.]  

To comply with the Court's mandate to address the issue of a 
TDIU, and in the absence of an appeal giving the Board 
jurisdiction, remand for the RO to take such adjudicative 
action, in the first instance, is required.  

Accordingly, the case is REMANDED for the following action:

1.  After any additional notification 
and/or development deemed warranted, the 
RO should adjudicate entitlement to a 
TDIU, on a schedular and extraschedular 
basis, in light of all pertinent evidence 
and legal authority.  

2.  The veteran is hereby reminded that 
Board consideration of any matter not 
currently in appellate status, i.e., the 
issue of entitlement to a TDIU addressed 
in paragraph 1, above, may be obtained 
only if a timely notice of disagreement 
(NOD) and, following issuance of a 
statement of the case (SOC), a timely 
appeal is perfected.

The purpose of this REMAND is to afford due process and to 
comply with the Court's Order.  The veteran need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




